Name: Commission Delegated Regulation (EU) 2015/1369 of 7 August 2015 amending Delegated Regulation (EU) No 1031/2014 laying down further temporary exceptional support measures for producers of certain fruit and vegetables
 Type: Delegated Regulation
 Subject Matter: agricultural policy;  cooperation policy;  plant product;  Europe;  trade;  trade policy;  economic policy;  international trade;  agricultural structures and production
 Date Published: nan

 8.8.2015 EN Official Journal of the European Union L 211/17 COMMISSION DELEGATED REGULATION (EU) 2015/1369 of 7 August 2015 amending Delegated Regulation (EU) No 1031/2014 laying down further temporary exceptional support measures for producers of certain fruit and vegetables THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 219(1) in conjunction with Article 228 thereof, Whereas: (1) On 7 August 2014 the Russian government introduced a ban on imports of certain products from the Union to Russia, including fruit and vegetables. In response, the Commission adopted a series of exceptional support measures, in particular by Commission Delegated Regulation (EU) No 913/2014 (2) for peaches and nectarines and by Commission Delegated Regulations (EU) No 932/2014 (3) and (EU) No 1031/2014 (4) for other fruit and vegetables. (2) On 24 June 2015 that ban was extended until August 2016. Owing to the continuation of the ban a serious threat of market disturbances persists and could cause significant price falls due to the fact that an important export market continues to be unavailable. For such a market situation, the normal measures available under Regulation (EU) No 1308/2013 appear to be insufficient. The mechanism based on support for certain quantities of products under Delegated Regulation (EU) No 1031/2014 should therefore be prolonged. (3) To establish an effective safety net, the Union financial assistance should be prolonged for all the products covered by Delegated Regulation (EU) No 1031/2014 for a year. Furthermore, due to their seasonal exports, peaches and nectarines of CN code 0809 30, which were eligible for support last year under Delegated Regulation (EU) No 913/2014, should now be added to the list of products eligible for support under Delegated Regulation (EU) No 1031/2014. (4) The calculation of the quantities allocated to each Member State should be made on the basis of the level of exports to Russia of the products concerned during the three years preceeding the announcement of the ban, adjusted by the level of uptake by the producers in each Member State of the exceptional support measures made available to them for those products in the last year. (5) Where the uptake of these exceptional support measures within a Member State has been very low for a particular product and the administrative costs of providing support therefore disproportionately high, that Member State should have the option to choose not to continue to implement these measures for the extended period. (6) It is likely to be expected that the products concerned, which would normally have been exported to Russia, will be diverted to the markets of other Member States. Producers of the same products within those Member States, which do not traditionally export their products to Russia, may accordingly be faced with significant market disturbance and a fall in prices. (7) Therefore, in order to further stabilise the market, Union financial assistance should again also be available for producers in all Member States in respect of one or more of the products covered by Delegated Regulation (EU) No 1031/2014 for a quantity not exceeding 3 000 tonnes per Member State. (8) Delegated Regulation (EU) No 1031/2014 should therefore be amended accordingly. (9) In order to have an immediate impact on the market and to contribute to stabilise prices, this Regulation should enter into force on the day of its publication, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Delegated Regulation (EU) No 1031/2014 Delegated Regulation (EU) No 1031/2014 is amended as follows: (1) Article 1 is amended as follows: (a) in paragraph 2, the following point (s) is added: (s) peaches and nectarines of CN code 0809 30.; (b) in paragraph 3, the following point (c) is added: (c) a period from 8 August 2015 until the date on which the quantities referred to in Article 2(1) have been exhausted in each Member State concerned or 30 June 2016, whichever is earlier.; (2) Article 2 is amended as follows: (a) paragraph 1 is amended as follows: (i) in the first subparagraph, the following point (c) is added: (c) for the period referred to in Article 1(3)(c), the quantities set out in Annex Ib.; (ii) the second subparagraph is replaced by the following: For each of the periods referred to in Article 1(3)(a) and (c), that support shall also be available in all Member States for withdrawal, green harvesting or non-harvesting operations, with respect to one or more of the products referred to in Article 1(2) as determined by the Member State, provided that the additional quantity involved does not exceed 3 000 tonnes per Member State in each of those periods.; (b) paragraph 3 is replaced by the following: 3. Where the quantities actually withdrawn, in a Member State between 30 September 2014 and 30 June 2015 for a category of products as defined in Annex I and Annex Ia, were less than 5 % of the total quantities allocated to that Member State for that category of products, the Member State may decide not to make use of the quantity allocated in Annex Ib. In that event, the Member State concerned shall notify the Commission of its decision by 31 October 2015. As from the moment of notification, operations carried out in that Member State shall not be eligible for support under this Regulation. Member States may decide not to make use of the quantity of 3 000 tonnes referred to in the second subparagraph of paragraph 1, or part thereof, by the following dates:  by 31 October 2014 for the period referred to in Article 1(3)(a);  by 31 October 2015 for the period referred to in Article 1(3)(c). By the same date, the Member State concerned shall notify the Commission of any quantities not used. As from the moment of notification, operations carried out in that Member State shall not be eligible for support under this Regulation.; (3) In Article 9, paragraphs 1 and 2 are replaced by the following: 1. Producer organisations shall apply for the payment of the Union financial assistance referred to in Articles 4, 5 and 6 by 31 January 2015 in respect of operations carried out during the period referred to in Article 1(3)(a), by 31 July 2015 in respect of operations carried out during the period referred to in Article 1(3)(b) and by 31 July 2016 in respect of operations carried out during the period referred to in Article 1(3)(c). 2. Producer organisations shall apply for the payment of the total Union financial assistance referred to in Articles 4 and 6 of this Regulation in accordance with the procedure referred to in Article 72 of Implementing Regulation (EU) No 543/2011 by 31 January 2015 in respect of operations carried out during the period referred to in Article 1(3)(a) of this Regulation, by 31 July 2015 in respect of operations carried out during the period referred to in Article 1(3)(b) of this Regulation and by 31 July 2016 in respect of operations carried out during the period referred to in Article 1(3)(c) of this Regulation.; (4) Article 10 is amended as follows: (a) in paragraph 1, the introductory part of the first subparagraph is replaced by the following: By 30 September 2014, 15 October 2014, 31 October 2014, 15 November 2014, 30 November 2014, 15 December 2014, 31 December 2014, 15 January 2015, 31 January 2015 and 15 February 2015 in respect of the period referred to in Article 1(3)(a), by the 15th and the last day of each month until 30 September 2015 in respect of the period referred to in Article 1(3)(b) and by the 15th and the last day of each month until 30 September 2016 in respect of the period referred to in Article 1(3)(c), Member States shall notify the Commission of the following information for each product:; (b) paragraph 2 is replaced by the following: 2. When making their first notification, Member States shall notify the Commission of the amounts of support fixed by them in accordance with Article 79(1) or 85(4) of Implementing Regulation (EU) No 543/2011 and Article 4, 5 or 6 of this Regulation, using the templates set out in Annex IV.; (5) In Article 11, the following point (c) is added: (c) 30 September 2016 in respect of operations carried out during the period referred to in Article 1(3)(c).; (6) Annex Ib is inserted, the text of which is set out in Annex I to this Regulation; (7) Annexes III and IV are replaced by the text set out in Annex II to this Regulation. Article 2 Entry into force This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 August 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Delegated Regulation (EU) No 913/2014 of 21 August 2014 laying down temporary exceptional support measures for producers of peaches and nectarines (OJ L 248, 22.8.2014, p. 1). (3) Commission Delegated Regulation (EU) No 932/2014 of 29 August 2014 laying down temporary exceptional support measures for producers of certain fruit and vegetables and amending Delegated Regulation (EU) No 913/2014 (OJ L 259, 30.8.2014, p. 2). (4) Commission Delegated Regulation (EU) No 1031/2014 of 29 September 2014 laying down further temporary exceptional support measures for producers of certain fruit and vegetables (OJ L 284, 30.9.2014, p. 22). ANNEX I ANNEX Ib Maximum quantities of products allocated per Member State as referred to in Article 2(1)(c) (tonnes) Apples and pears Plums, table grapes and kiwifruit Tomatoes, carrots, sweet peppers, cucumbers and gherkins Oranges, clementines, mandarins and lemons Peaches and nectarines Bulgaria 0 0 0 0 950 Belgium 85 650 0 16 750 0 0 Germany 6 200 0 0 0 0 Greece 2 500 16 300 1 350 7 950 20 900 Spain 7 600 5 000 22 900 55 450 38 400 France 12 150 0 3 250 0 450 Croatia 2 150 0 0 3 200 0 Italy 17 550 15 300 650 3 300 9 250 Cyprus 0 0 0 11 850 0 Latvia 500 0 1 250 0 0 Lithuania 0 0 3 000 0 0 Hungary 0 300 0 0 0 Netherlands 22 950 0 22 800 0 0 Austria 2 050 0 0 0 0 Poland 296 200 1 750 31 500 0 1 900 Portugal 3 600 0 0 0 0 ANNEX II ANNEX III Templates for notifications as referred to in Article 10 NOTIFICATION ON WITHDRAWALS  FREE DISTRIBUTION Member State: ¦ Period covered: ¦ Date: ¦ Product Producer organisations Producer non-members Total quantities (t) Total Union financial assistance (EUR) Quantities (t) Union financial assistance (EUR) Quantities (t) Union financial assistance (EUR) withdrawal transport sorting and packing TOTAL withdrawal transport sorting and packing TOTAL (a) (b) (c) (d) (e) = (b) + (c) + (d) (f) (g) (h) (i) (j) = (g) + (h) + (i) (k) = (a) + (f) (l) = (e) + (j) Apples Pears Total Apples and Pears Tomatoes Carrots Sweet peppers Cucumbers and gherkins Total Vegetables Plums Fresh table grapes Kiwifruit Total Other Fruit Oranges Clementines Mandarins Lemons Total Citrus Peaches Nectarines Total Peaches and Nectarines Cabbages Cauliflowers and headed broccoli Mushrooms Soft fruit Total Others TOTAL * One different Excel sheet shall be completed for every notification. NOTIFICATION ON WITHDRAWALS  OTHER DESTINATIONS Member State: ¦ Period covered: ¦ Date: ¦ Product Producer organisations Producer non-members Total quantities (t) Total Union financial assistance (EUR) Quantities (t) Union financial assistance (EUR) Quantities (t) Union financial assistance (EUR) (a) (b) (c) (d) (e) = (a) + (c) (f) = (b) + (d) Apples Pears Total Apples and Pears Tomatoes Carrots Sweet peppers Cucumbers and gherkins Total Vegetables Plums Fresh table grapes Kiwifruit Total Other Fruit Oranges Clementines Mandarins Lemons Total Citrus Peaches Nectarines Total Peaches and Nectarines Cabbages Cauliflowers and headed broccoli Mushrooms Soft fruit Total Others TOTAL * One different Excel sheet shall be completed for every notification. NOTIFICATION ON NON-HARVESTING AND GREEN HARVESTING Member State: ¦ Period covered: ¦ Date: ¦ Product Producer organisations Producer non-members Total quantities (t) Total Union financial assistance (EUR) Area (ha) Quantities (t) Union financial assistance (EUR) Area (ha) Quantities (t) Union financial assistance (EUR) (a) (b) (c) (d) (e) (f) (g) = (b) + (e) (h) = (c) + (f) Apples Pears Total Apples and Pears Tomatoes Carrots Sweet peppers Cucumbers and gherkins Total Vegetables Plums Fresh table grapes Kiwifruit Total Other Fruit Oranges Clementines Mandarins Lemons Total Citrus Peaches Nectarines Total Peaches and Nectarines Cabbages Cauliflowers and headed broccoli Mushrooms Soft fruit Total Others TOTAL * One different Excel sheet shall be completed for every notification. ANNEX IV TABLES TO BE SENT IN ACCORDANCE WITH ARTICLE 10(2) WITH THE FIRST NOTIFICATION AS REFERRED TO IN ARTICLE 10(1) WITHDRAWALS  OTHER DESTINATIONS Maximum amounts of support fixed by the Member State in accordance with Article 79(1) of Implementing Regulation (EU) No 543/2011 and Articles 4 and 5 of this Regulation Member State: ¦ Date: ¦ Product Producer Organisation's contribution (EUR/100 kg) Union financial assistance (EUR/100 kg) Apples Pears Tomatoes Carrots Cabbages Sweet peppers Cauliflowers and headed broccoli Cucumbers and gherkins Mushrooms Plums Soft fruit Fresh table grapes Kiwifruit Oranges Clementines Mandarins Lemons Peaches Nectarines NON-HARVESTING AND GREEN HARVESTING Maximum amounts of support fixed by the Member State in accordance with Article 85(4) of Implementing Regulation (EU) No 543/2011 and Article 6 of this Regulation Member State: ¦ Date: ¦ Product Open air Greenhouse Producer Organisation's contribution (EUR/ha) Union financial assistance (EUR/ha) Producer Organisation's contribution (EUR/ha) Union financial assistance (EUR/ha) Apples Pears Tomatoes Carrots Cabbages Sweet peppers Cauliflowers and headed broccoli Cucumbers and gherkins Mushrooms Plums Soft fruit Fresh table grapes Kiwifruit Oranges Clementines Mandarins Lemons Peaches Nectarines